PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/005,282
Filing Date: 11 Jun 2018
Appellant(s): KATZ, DEAN, Z.



__________________
Richard D. Harris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/25/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/25/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claim(s) 1, 2, 4, 6, 7, 9-11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordon 6,491,299 has not been sustained. 
In the office action two alternative rejection based on two different primary references were applied to the claims to show how the language of the claims was sufficient to clearly distinguish over the art of record.
In his brief appellant argued that one cannot determine the angle of an interior bottom wall to the rear wall of the housing.  In the rejection, it seemed reasonably suggest to one skilled in the art that Fig. 3B of Gordon showed such a feature and the burden would now by on appellant to show such was not.  It could not be agreed upon that such a feature must be reasonable suggested by Gordon’s figures alone as both the positions relied on speculations regarding Gordon’s disclosed invention.  The Gordon rejection was considered a weaker position than the alternate rejection and removing it would further reduce the issues for this appeal.  
Claim 5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Balmforth in view of Wear D410,686
.  

The following ground(s) of rejection are applicable to the appealed claims;
Claim(s) 1, 2, 4, 7, 9-11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balmforth 1,659,588.  
As to claims 1, 2, 7, 9 and 11, Balmforth shows a dispenser capable of displaying a deck of equally sized cards with a generally rigid horizontal planar base 7 housing H including a rear wall of substantially the same height as the front wall 18 and side walls 17 that are capable of displaying cards without staggering their orientation. The walls give open access to the cards at both the front and the rear and capable of being used to move cards front to rear and lift the entire deck. The front region shown in fig. 1 is capable of only enabling the display of the front card while displaying a value and blocking the rest of the card and other playing cards.  A cut out portion in the front wall as called for by claim 10 is considered shown in fig. 1 as it slopes lower towards the edges. The walls of Balmforth are considered to have regions capable of displaying promotional information as called for by claims 4 and 15. 
Base 10 in Balmforth is considered a top covering as called for by claim 16 that has a region on its outer surface capable of displaying promotional information. 


Claim 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balmforth in view of matters old and well known. 
While Balmforth shows does not discuss any materials on his base, it is considered old and well-known to provide anti slip and protective rubber coverings on the bases of an apparatus to prevent it from slipping and damaging the supporting surface.  One faced with such a problem in Balmforth would surely have found providing an elastomeric material to the bottom an obvious solution. 
As to claims 17 and 18, the use of inserts and adapters to change and adjust the dimensions of a device to make it suitable for more than a single application is considered known. To have included adapters with Wear would have been obvious in order to insert different products of different sizes and dimensions as desired. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.)
In response to appellant’s remarks of 1/4/21, the grounds for rejection finds;
 	 “With respect to Balmforth, appellant first highlights the limitation of a "single integrated housing” member. Such is considered clearly shown by 18 where there is one singular element. To the extent that appellant may have intended to recite that the device must have only a single compartment in which cards may be place, the scope of the claim of merely a “single integrated housing” is insufficient. Even such was the intention, the elimination of additional elements and there function has been found obvious.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient)  As such, to have deleted the second compartment of Balmforth would have been obvious where a second containment area of cards was not desired. 
With respect to claim 1 requirement that the “generally horizontal planar base and said housing collectively comprise a single integrated rigid assembly, without any movable or articulable parts positioned there between” is considered clearly met where his housing 18 is considered to be integrated to his base 6 without any movable or articulable parts. Such meet the scope of the claim.  It is not material to that scope whether or not additional elements that may be “foldable” are shown where the claims are recited in open language that the prior art need only “comprise” a housing and a base that is single and integrated. Hence no major modifications to Balmforth is necessary to meet the limitations of the claims and the grounds for rejection has not been shown to be in error. 
With respect to appellant’s arguments to Wear, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wear is used to teach the obviousness of modifying the shape and relationship of the housing to the base and the sidewalls to angle cards rearward. Appellant argues that Wear cannot be combined with another reference. However, such is not the nature of the rejection.  Instead, Wear is relied upon for his teaching in the design of a card holder such that it has a rearwardly inclining housing.  An artisan is not compelled to blindly follow the teaching of one prior art reference over another without the exercise of independent judgement. Lear Siegler, Inc. v. Aeroquip Corp., 733 F.2d 881, 889, 221 USPQ 1025, 1032 (Fed. Cir. 1984). Here where the upright relationship of the housing in Gordon or Balmforth may be an undesireable design, Wear teaches how such can alternatively be inclined rearwardly.  As such, the combination of references has not been shown to be in error.”


(2) Response to Argument
A. The rejection based upon this section of the Brief has been withdrawn as set forth above. As such, no response is deemed necessary with respect to pgs. 7-24 of the Brief.

B. 1. Appellant argues that the final office action fails to allege each and every element. On its face this is untrue by the very nature of the grounds for rejection that asserts that the claimed invention is “anticipated by Balmforth”. Appellant’s argument appears to be that the grounds for rejection did not list every claim limitation in detail and map them out each and every limitation to the applied art. However, there is no such requirement. In fact the Courts have rejected this notion; 
 There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. In re Jung (Fed. Cir. 2011).

The length of the claim is irrelevant to the finding that the grounds for rejection adequately. A prima facie case is adequately articulated by notifying the appellant of the reasons for its rejections so long as the explanation is not “so uninformative that it prevents the appellant from recognizing and seeking to counter the grounds for rejection.” Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a).  In the instant case and as evident by this Brief, appellant was well informed of the reasons for the rejection and could easily respond and counter the grounds for rejection.  In the grounds for rejection, while all the limitations may not have been verbatim mapped to the applied art, all limitations were clearly considered.  Where one skilled in the art would have no problem seeing the corresponding structure in the instant claims to the applied art, such were not superfluously listed.  Hence, since appellant’s initial remarks fail to point out any particular limitation in the claims that are not met by the applied art in the grounds for rejection, he also fails to show where any error was made and the rejection is clearly not defective. 
At the top of pg. 27 of his Brief, appellant offers an example stating the rejection “ignores the language of claim 1 reciting a ‘single integrated housing on the top surface of the planer base”.  This conclusion is totally false.  Rather at the bottom of pg. 8 of the Final rejection the language of a “single integrated housing” is conveyed to appellant as “broad and subjective” in the discussion of the Gordon rejection. At the bottom of pg. 9, this limitation is discussed in detail with respect to Balmforth as, “clearly shown by 18/(H) where there is one singular element and that such a limitation is “insufficient” to cover what he apparently intended it to cover. From fig. 1 of Balmforth, both appellant and the Board can clearly see element 18 that is the front of housing H that is single by itself and integrated on a top surface of a planar base 6.  Where the broadest plain meaning of the word integrated merely sets forth that such are to, “combine (one thing) with another so that they become a whole”, such is clearly shown where elements 18/(H) and 6 are clearly combined to become whole. Hence, appellant’s argument is without any merits and the grounds for rejection has not been shown to be in error and must be sustained. 
Appellant’s subsequent assertion is merely that the “office action further completely disregards the bottom wall as recited in claim 1” as oppose to that such is not shown by Balmforth. A simple review of fig. 1 will reasonable suggest to one skilled in the art that the housing 18 has a bottom wall where it joins the base 6 and that such joins to form a right angle to form the rectangular structure of that housing.1 Likewise with respect to the bottom wall of the interior, it is reasonably suggested to one skilled in the art that the rectangular box like housing 18 has interior sides to its rear and bottom wall opposite its exterior wall and that such are at a right angle to the rear wall as shown in figs. 1 and 3 of Balmforth.  Here again appellant’s has not shown where such a limitation is not shown by Balmforth.  He only complains that such a limitation was never explicitly listed by the Office Action.  Such is not necessary to sustain the instant rejection under 35 USC 102.  Appellant has had every opportunity to amend the claims or show how such is not shown in the prior art which he fails to do both in the past prosecution and here now before the Board.  As such, this grounds for rejection should be sustained as no error can be found.
 Again, appellant fails to explicitly assert and explain how Balmforth does not show a planar base “inseparably affixed to and substantially larger than the bottom wall. This limitation is again shown in figs. 1 and 3 and where Balmforth discloses, “a card holder indicated generally at H, mounted on the inner face of the side wall 6 (bottom wall of the claims) between the fold lines”. (pg. 1, ln. 79) Fig. 3 shows were 6 is substantially larger than the bottom wall of the holder H or 18 where it leaves at least the area necessary to accommodate the walls 12 and 13 when folded.  Hence, since appellant’s remarks fail to show where such a limitation is not anticipated by the applied art, the grounds for rejection has not been shown to be in error and must be sustained. 
Appellant’s remarks that the office action “fails to specify that the front and rear walls must each be lower than the uniform height of the playing cards” again is not the same as asserting that such is not clearly shown by the applied art. Such is clearly shown in figs. 1 and 3 and well within the ability of one skilled in the art to determine how such elements are clearly anticipated; 

    PNG
    media_image2.png
    863
    1054
    media_image2.png
    Greyscale

Lastly, appellant continues to mischaracterize the rejection as lacking in ways that are simply untrue by stating that it fails to address, “that the base and hosing collectively comprise a single integrated ridged assembly, without any movable or articulable parts positioned there between”.  On the top of pg. 10 of the Office Action this exact limitation amended into the claims is discussed in response to appellant’s remark to explain how such is insufficient in distinguishing over the applied art.  There it is clearly explained where elements 18 and 6 are considered to be integrated without any movable or articulable parts to meet those recitations in the claims. Where element 6 alone is the base, it is totally irrelevant to the scope of the claim as to whether or not there exist other elements attached to it the fold.  Where element 6 does not fold and it is not movable, it meets the limitations of the claims.  Appellant here again has not shown where such an interpretation of the applied art to meet the limitations of the claim is in error.  As such, the grounds for rejection must be sustained. 
At the bottom of pg. 27, of his Brief, appellant continues to merely criticize the rejection for not pointing out a list of clearly evident structure shown in the prior art as oppose to meeting his burden of showing how any one of his listed recitations clearly distinguishes over it.  The list reproduce and numbered below it is readily shown all the positively recited elements in the annotated figs. 1 and 3 of Balmforth below and with each considered being capable of being used and in accordance with all the untended us and functional recitations of the claim; 
1. A card dispenser and display apparatus for “securely loading, maintaining,
removing and displaying one playing card, of a deck of equally sized playing
cards, one card at a time, during the playing of a card game”;

2. a housing “configured for maintaining, dispensing and displaying one or more
playing cards of the type dealt to each of the players to play the card game, from
therewithin said housing, one at a time”;

3. a front wall “substantially parallel” to the rear wall;

4. side walls being spaced apart from one another the “approximate width of a
playing card”;

5. the bottom and rear walls of the interior [housing] “capable of containing an
entire deck of playing cards of the type being dealt to the players and displaying
said one or more playing cards, one at a time”;

6. a planar base being rigidly and inseparably affixed to, and substantially larger
than, the bottom wall “to lend stability to the apparatus on a supporting surface”;

7. a deck storage and displaying region “configured to display said one or more
playing cards one at a time simultaneously to all of the players for the collective
use thereby, to contain said deck of playing cards having a uniform height and
width, without any staggering of the position of the tops and sides of the
playing cards to ensure the display of only one said playing card at a time”; and

8. a front wall including a shield region “to preclude the inadvertent premature
displaying of any of the value, color, and suit of any of the said other playing
cards positioned behind said forward-most playing card.”


    PNG
    media_image3.png
    863
    1054
    media_image3.png
    Greyscale



As shown above, all the recited structure of the claims are clearly shown in the drawings of the applied art and are shown capable of performing all the recited intended uses and functions.  As such, appellant has failed to show to the Board how any single limitation in his claim distinguishes over the applied art and the grounds for rejection must be sustained and found without error. 
At the bottom of pg. 28 of the Brief, appellant erroneously suggests that the grounds for rejection has applied the standards for obviousness under 35 USC 103 on pgs. 9 and 10 of the Office Action.  In the proper context of the rejection, all limitation being referred to are taken as “clearly shown by 18” (pg. 9, ln. 17) under 35 USC 102.   Any discussion of obviousness with respect to these limitations was purely done in response to appellant belief that his amendments to the claims now made them allowable over the applied art and to further show him how insufficient and far from that conclusion they actually were.  It is clear that any discussion of 103 was only done base on what “appellant may have intended to recite” (ln. 19) to show that, not only does the limitation not distinguish over the prior art in the context of 102, but also pre-emptively it would not distinguish over the art if even applied under the standards of 35 USC 103.  As such, there is no error or misapplied standard under 102 that also relies on the standards of 103.  There is only a discussion and suggestion that appellant’s amendments are so insufficient that even if considered under the standards of 103, they still would not be allowable based upon the appellant’s perceived intent of his amendments.  Hence, since the grounds for rejection has never asserted there were any difference between the claimed invention, appellant here again fails to show how any limitation is not shown in the applied art and it can only be found without error and sustained. 
As set forth above, the grounds for rejection has met every burden to make on the record appellant aware of the nature of the rejection such that he has had adequate opportunity to amend his claims or show that any particular limitation is not actually shown by the applied art.  Merely because a rejection does not explicitly point out what should be a clearly seen element, relationship or capability in the prior art, does not negate the fact that such is not shown for the purposes of satisfying the requirements under 35 USC 102 to sustain a rejection.  As set forth above, there has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection;
“This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. In re Jung (Fed. Cir. 2011). 
It is further noted the in making a rejection, skill is presumed on the part of those practicing in the art.  See In re Sovish, 769 F.2d 738, 743, 226 USPQ 771, 774 (Fed. Cir. 1985), that in evaluating a reference, it is proper to take into account not only the specific teaching of the reference(s) but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) and that one must observe that an artisan must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d, 513, 516, 135 USPQ 317, 319 (CCPA 1962).  Here too, appellant is presumed to be skilled practioner in the art and there is no evidence that he was ever prevented from recognizing and seeking to counter the grounds for rejection.  Even now before the Board, his arguments do not counter the rejection or explain what aspects of the grounds for rejection he could not understand.  Instead, he only attempts to impugn the rejection for not going into every little clearly evident detail recited in the claim.  If appellant firmly believes that any particular detail is not found in the applied art, he has had every opportunity to amend and/or point out such during prosecution or even here now before the Board in this Brief. Yet he still fails to point to any particular limitation that is not shown.  Instead, his argument only appears to be that the rejection did not by his own opinion discuss such adequately enough by specifically point out elements that should be readily apparent to one of ordinary skill in the art.  Allowing such an argument to prevail, would allow for a technical reversal whenever a well-known element or one that should be clearly seen is not explicitly discuss in a rejection.  If so, such an argument can likely be made with respect to any grounds for rejection and allow are reversal on a mere technicality of subjective form as oppose to fact. Instead the standard here is whether or not appellant was adequately informed of the nature of the grounds for rejection and whether or not he had adequate opportunity to respond.  Obviously from the record and here now before the Board it is clear that such as occurred and this grounds for rejection must be sustained.  
2. Balmforth clearly shows in figs. 1 and 3 a planer base 6 that is integrated and inseparably affixed to a housing 18 for deck storage and displaying where they collectively comprise a single integrated assembly;

    PNG
    media_image4.png
    788
    277
    media_image4.png
    Greyscale

  As set forth above as set forth above in response to the first time appellant made this point, this limitation is clearly treated in the grounds for rejection in contrast with appellant’s false statement that it is not.  Appellant subsequently offers his interpretation of Balmforth as folding along “lines of fold 1, 2, 3 and 4” in an attempt to distinguish over the claimed invention.  Such “lines of fold” and folding features of Balmforth are not relevant to the broad scope of the claim opening recited claim language that merely requires some element base portion that is considered rigidly affixed to the bottom wall of the card holder.  This is clearly met by element 6 that can be described as a single integrated assembly with the card holder 18, Clearly element 6 is not foldable in contrast with appellant’s interpretation, is planar and can be described as forming a single integrated rigid assembly meeting the limitations of the claimed invention.  Appellant has not distinguished over the interpretation of this grounds for rejection taking element 6 as the base which was clearly conveyed to him on pg. 10, ln. 7 of the final rejection. Hence, since appellant fails to show how the interpretation in the grounds for rejection is in error, it must be sustained. 
At pg. 32 of the Brief appellant argues that both elements 7 and 6 were taken to form the bottom wall.  Such is not accurate.  Instead, in the first office action only element 7 was necessary to considered to meet the limitation of a “base” to meet the limitations of the claim.  Appellant then amended the claims to recite the term rigidly and he was informed in the subsequent final office action that such was not sufficient as it did not distinguish over the interpretation of element 6 alone that can be described as a singularly affixed rigid base.  The grounds for rejection only requires element 6 to meet the limitations of the recited open language of the claimed invention and it clearly meets the recited description of a single integrated rigid assembly. Hence, the grounds for rejection must be sustained. 
Appellant admits that he understands the true nature of the rejection by subsequently arguing at the bottom of pg. 32 that, “even if only side wall 6 of Balmforth was considered to comprise the planar base”.  His basis for this is not the erroneous interpretation that such is not “substantially larger than the bottom wall to lend stability to the apparatus on a supporting surface”.  In contrast, fig. 1 clearly shows element 6 lending stability to the apparatus when it rest on a supporting surface and that such is substantially larger as shown; 

    PNG
    media_image5.png
    751
    840
    media_image5.png
    Greyscale

Here the term “substantially” is so relative and subjective, any size of the base bigger to the bottom wall is considered capable of meeting this limitation.  As such, appellant’s position clearly fails to show where any error in the grounds for rejection has been made. 
Appellant’s subsequent argument on pg. 33 is unclear.  He asserts that the office action may not “disregard of the part-to-part relationship”, yet gives no example of where such is done.  Instead the grounds for rejection sets for how each element is considered shown and how every structural relationship between them is found.  Clearly element 6 is planar and affixed to the bottom wall of the card holder H or 18.  No other recitation in the open language of the claim requires the applied art to shown any more.  As such, this argument is without any merits to show were any error has been made in the ground for rejection. 
Appellant’s subsequent argument is not clear and does not appear to be consistent with the scope of the claim.  He argues some belief that for the rejection to be tenable, it would require removal of the dual housing from its case and to “sever the adjoined housings”. With respect to the former, one would not have to remove the housing H.  The open language of the claim only requires such a housing to be rigidly attached to some type of base element which is met by element 6.  The extraneous elements, whether folding in relationship or not, is not material to the ground of rejection.  Where the prior art clearly shown the claimed elements and their relationship, they are clearly met by the applied art.  With respect to the latter, no limitation in the claim distinguishes over the “dual housing” (presumably directed to the ability of Balmforth to contain two decks of cards). It is presumed that appellant’s remarks here are directed to the amendments that recite “a singular integrated housing” (claim 1, ln. 6). Nothing prevents two decks of card.  The only structure of the housing is that such is configured for “one or more playing cards” and being capable of “containing an entire deck of playing cards”. Such is clearly met by H/18 of Balmforth. There is further never any need to “extricate that single housing from its “purse”” to in the rational of the grounds for rejection. Instead, Balmforth clearly states that card holder H is “mounted on the inner face of the side wall 6” (pg. 1, ln. 79).  There is no need to separate either element nor is any such interpretation proposed in the grounds for rejection.  As such, no error can be found with the grounds for rejection. 
Appellant’s argument in the middle of pg. 34 admits his understanding of the grounds of rejection where the side wall 6 is considered to be substantially larger than the holder H.  He merely states the such is not without any further explanation to how such a limitation distinguishes over what is clearly shown by the annotated figure above.  As such, no error can be found. 
Appellant erroneously argues that Balmforth teaches away from the claimed invention. In interpreting the scope of the claim, one must consider the open language under which the elements and their relationships are recited.  Any prior art needs to at least show the housing rigidly affixed to a base.  Any extra subsequent features or advantages shown by the prior art cannot be used to distinguish over the claimed invnetion.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). It is not relevant to the scope of the claim that Balmforth shows above and beyond the elements recited in the claimed invention that may include other additional elements that form a folding case.  He argues that if the base is made “substantially larger” than the card holder as claimed, the purpose of providing a compact and convenient carrying case in Balmforth would be frustrated”.  The argument is not clear.  However, it appears to be appellant is arguing that making the base larger (not a modification considered to be necessary by the rejection as such is already considered shown in fig. 1 as set forth above), it would destroy the operation of Balmforth.  Clearly this is not true as we see from fig. 3, Balmforth has no problem functioning as intended even with the substantially larger base; 

    PNG
    media_image6.png
    474
    840
    media_image6.png
    Greyscale
 
	As shown above the empty space within Balmforth already exist as shown in fig. 3 and it remains describably “convenient” and “compact”. Hence, this argument fails to show where any clear error has been made. 
Appellant goes on to contradict his previous argument by admitting on pg. 35, ln. 8 that, “additional space than (sic) is shown in Fig. 3” clearly exists.  The rejection never requires more “additional space” other than what is already currently shown in fig. 3.  This space currently shown by the base 6 being larger that the bottom wall is considered to show the scope of the limitation that such is “substantially larger”.  No teachings away or modifications to Balmforth are necessary or ever suggested by the grounds for rejection.  Hence, no error can be found with it. 
Appellant argues that the case of Balmforth that includes points 1, 2, 3, and 4 teaches away from the “single integrated housing”.  It clearly does not where element H is a single integrated housing that is rigid and immovably affixed to base 6.  There is never any suggestion by the rejection to modify the fold lines of Balmforth nor is such necessary by the scope of the claim.  Here the elements H and 6 alone meet the openly recited limitations of the claims.  There was never any suggestion nor is there currently any need to modify Balmforth such that it could no longer be folded up.  Hence, no error can be found with the rejection and it must be sustained. 
Appellant distortingly suggests that the grounds for rejection in some way admits that not every element is disclosed.  He plays a sematic game implying that stating in response to appellant’s arguments that “no major modifications” were necessary must in some way imply in some way that some “minor modifications” were needed. Quite simply it does not. He misleadingly ignores the context in which such a remark was made in response to his arguments on pg. 20 of his remarks dated 1/4/21, that suggest the grounds for rejection required some major modification of Balmforth in the removal of the dual housing from the folding case. This same argument is set forth above here in the Brief. With respect to such an argument, the examiner merely responded that such “major modifications” suggested by appellant are not necessary by the rejection.  Any other meaning by appellant here is wishful speculation in trying to convince the Board that the rejection took a particular position that it did not.
The subsequent argument with respect to obviousness beginning on the bottom of pg. 35 is not material to the rejection as no obviousness rejection or rational is relied upon in the statement of the grounds for rejection.  Hence, no further commend is deemed necessary and no error is to be found as the ground for rejection must be sustained. 
C. No response is deemed necessary as this ground for rejection has not been sustained for the reasons set forth above at the outset of this Answer. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
Conferees:
/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




    
        
            
        
            
        
            
    

    
        1 Note the claim has two similarly named elements in “a bottom wall” of ln. 13 of claim 1 and that are “collectively forming a substantially rectangular deck storage and display rejoin” and “the bottom and rear walls of the interior” ln. 15 (element 53 in fig. 9).